Citation Nr: 0722694	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-29 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than March 4, 2004 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mr. Adam B. Krafczek, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.  He died in November 1996.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which granted service 
connection for the cause of his death effective March 4, 
2004.  She is requesting an earlier effective date for the 
grant of service connection for the cause of his death and 
accompanying award of Dependency and Indemnity Compensation 
(DIC) benefits.

In June 2006, to support her claim, the appellant-widow 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
she submitted additional evidence (consisting of copies of 
real property and public telephone records) and waived her 
right to have this evidence initially considered by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2006).  


FINDINGS OF FACT

1.	In the March 2004 rating decision at issue, the RO granted 
the appellant-widow's claim for service connection for the 
cause of the veteran's death effective March 4, 2004 -- the 
date of receipt of her formal claim for DIC benefits 
(VA Form 21-534).  



2.	But several years earlier, on December 11, 1996, the RO had 
received notification of the veteran's death, and there was 
available information even then indicating the appellant was 
his lawful surviving spouse and apparently entitled to DIC 
benefits.  

3.	Since, upon being apprised of the veteran's death, a formal 
application for DIC benefits was not then sent out to his 
appellant-widow in accordance with the applicable regulation, 
she may be deemed to have constructively had a pending claim 
as of that time.  Also, in any event, the record further 
raised the issue of entitlement to nonservice-connected death 
pension -- similarly warranting issuance to her of an 
application for death pension, which upon filing is deemed to 
simultaneously provide a claim for DIC benefits.

4.	The cause of the veteran's death has been adjudicated to 
have been proximately due to his type II diabetes mellitus, a 
condition presumptively service connected as a residual of 
exposure to Agent Orange in Vietnam.  And under the VA 
guidelines for implementing the stipulation in Nehmer v. 
United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal.  
Dec. 12, 2000), the correct effective date for the grant of 
service connection for the cause of the veteran's death is 
November 1, 1996, the first day of the month in which he 
died.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
November 1, 1996, for the grant of service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1310, 5103A, 5107(b), 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.150(b), 3.159, 3.303, 3.312, 
3.400, 3.816 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  The 
implementing VA regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board has determined that an earlier effective date of 
November 1, 1996, for  the award of service connection for 
the cause of the veteran's death is warranted.  This is the 
specific date the appellant has indicated she wants her award 
retroactive to, and, as explained below, also the earliest 
that may be awarded under the applicable regulations.  So it 
represents a complete grant of the benefits sought.  Hence, 
there is no need to determine whether there has been 
compliance with the VCAA's duty to notify and assist 
provisions since, even if there has not been, it is merely 
inconsequential and, therefore, at most, only harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).


There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five  elements are:  (1) veteran's status; (2) 
existence of a disability; (3) connection between military 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection" (including a claim, as 
here, for an earlier effective date for the grant of              
service-connected death benefits) VA must review the 
information and evidence presented with the claim and provide 
the claimant notice of the information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The 
Dingess/Hartman holding went on to indicate this includes 
notice that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is granted.  See, too, Dunlap v. Nicholson,    21 
Vet. App. 112 (2007).

It warrants mentioning only that through its correspondence 
dated in May 2006, the RO has informed the widow-appellant of 
the recent holding in the Dingess/Hartman decision, and thus, 
it may be reasonably concluded she has received the necessary 
notice concerning the downstream elements of her claim, 
including information regarding the effective date of her 
award at issue.  See, too, Huston v. Principi, 17 Vet. App. 
195 (2003) (the VCAA requires that VA apprise the claimant 
that evidence of an earlier-filed claim is necessary to 
substantiate a claim for an earlier effective date).



Governing Laws and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of 
all the facts and circumstances surrounding the death, 
including, particularly, autopsy reports.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when the disability singly 
or jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown there was a causal connection.  See e.g., 
Mattern v. West, 12 Vet. App. 222, 227-28 (1999); Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995).  

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and            38 C.F.R. § 3.400.  

The general provision for the assignment of an effective date 
for an award of DIC benefits - including where, as here, 
service connection for the cause of the veteran's death has 
been granted, is that the effective date will be the date of 
receipt of the claimant's election for DIC benefits.  38 
C.F.R. § 3.400(c)(4)(iii).

Furthermore, the recently enacted 38 C.F.R. § 3.816 sets 
forth guidelines for the assignment of effective dates in 
claims for compensation and other benefits, pertaining to 
conditions for which presumptive service connection is 
available based on Agent Orange exposure, and in accordance 
with Nehmer v. United States Veterans Administration, 32 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) 
(Nehmer II), and the class action Order in Nehmer v. United 
States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. Dec. 
12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is 
defined to include a surviving spouse, child, or parent of a 
deceased Vietnam veteran who died from a covered herbicide 
disease.  A covered herbicide disease means a disease for 
which the Secretary of VA has established a presumption of 
service connection before October 1, 2002 pursuant to the 
Agent Orange Act of 1991, Public Law 102-4, other than 
chloracne.  Those diseases are:  Type II Diabetes (also known 
as type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcoma 
(as defined in 38 C.F.R. § 3.309(e)).  See 38 C.F.R. § 
3.816(a)(2).  (While chronic lymphocytic leukemia (CLL) is 
not among the diseases listed under 38 C.F.R. § 3.816(b)(2), 
a Clarification Order recently issued by the District Court 
in the Nehmer case litigation on December 1, 2005, indicates 
that CLL is to be included.)  

Section 3.816 further provides that, where there has been a 
denial of entitlement to DIC for a death due to a covered 
herbicide disease, for a decision issued between 
September 25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the claim on 
which such prior denial was based or the date the death 
occurred.  38 C.F.R. § 3.816(d)(1).  If, however, the class 
member's claim for DIC for the death was either pending 
before VA on May 3, 1989, or was received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered herbicide disease that caused the death, the 
effective date of the award will be the later of the date 
such claim was received by VA or the date the death occurred.  
38 C.F.R.                 § 3.816(d)(2).  Where the class 
member's claim referred to in the above provisions was 
received within one-year from the date of the veteran's 
death, the effective date of the award shall be the first day 
of the month in which the death occurred.  38 C.F.R. § 
3.816(d)(3).

Recently, also, the Court has issued Rudd v. Nicholson, 20 
Vet. App. 296 (2006), providing significant new legal 
precedent with regard to the adjudication of claims for an 
earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit.  In Rudd, the Court essentially held that where a 
claim for an earlier effective date represents disagreement 
with an effective date assigned pursuant to a final RO rating 
decision (and by implication a final decision of the Board as 
well), in the absence of an attempt to vitiate the finality 
of that decision through an allegation of clear and 
unmistakable error (CUE) in that decision, the claimant has 
merely raised a "freestanding" effective date claim that 
cannot remove the finality of the decision which assigned the 
previous effective date.


Analysis

The currently assigned effective date for the grant of 
service connection for the cause of the veteran's death, and 
accordingly, for DIC benefits, is March 4, 2004, which is the 
date the RO received the appellant-widow's formal application 
for DIC, pension and other benefits claimed by a surviving 
spouse (VA Form 21-534).  Thus, the effective date was based 
on the date of her election of the benefit sought, consistent 
with 38 C.F.R. § 3.400(c)(4)(iii).

On evaluating the merits of the claim, based on the available 
medical evidence, the RO determined the cause of the 
veteran's death was sufficiently shown to have been service-
related.  His death certificate had indicated he died in 
November 1996 from a myocardial infarction, i.e., heart 
attack, due to (or as a consequence of) coronary artery 
disease and cardiomyopathy.  Also listed as a significant 
condition contributing to his death, but not resulting in the 
underlying cause, was his type II diabetes mellitus.  As the 
RO then noted, cardiac conditions were often secondary 
complications of the diabetes.  Additionally, the veteran 
presumably had exposure to Agent Orange during his tour in 
Vietnam, according to 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii), and his diabetes mellitus was included 
amongst those conditions presumed service-connected due to 
that herbicide exposure.  See 38 C.F.R. § 3.309(e).  It was 
therefore found that service connection for the cause of his 
death was warranted -- as of the March 4, 2004 date of 
receipt of his appellant-widow's formal claim for DIC 
benefits.

The appellant-widow has since filed a claim for an earlier 
effective date for the grant of service connection for the 
cause of death, indicating she wants an effective date 
retroactive to November 1996, the month the veteran died.  
In support of her claim, she states that in December 1996, so 
only about two weeks after the veteran's death, she contacted 
by telephone a VA official at the Philadelphia RO and 
Insurance Center who allegedly provided her erroneous 
information as to her potential eligibility for DIC.  He 
reportedly told her she was perhaps entitled to burial 
benefits as the veteran's surviving spouse, but nothing else.  
She says he had an obligation to inform her of the right to 
file a DIC application, and that, if he had, she would have 
filed a claim then instead of in March 2004, and that as a 
matter of basic fairness an effective date from November 1996 
is therefore warranted.  She further claims that a local VA 
office (apparently, other than the Philadelphia RO) was aware 
of her potential entitlement to DIC benefits as early as 
1997, but did not contact her even though her name and 
address were available through several sources of public 
records.

The pending claim for an earlier effective date was filed 
through a February 2005 notice of disagreement (NOD) with the 
March 2004 rating decision upon which the award of DIC 
benefits was premised, and within the one-year time period 
within which that decision would have otherwise become final 
(following notification of that rating decision, also in 
March 2004).  Thus, the present claim involves a 
"downstream" request for an earlier effective date 
following the initial favorable decision, in contrast to the 
circumstances contemplated in Rudd, 20 Vet. App. at 296, 
wherein it was held that an effective date claim cannot 
vitiate the finality of a prior final decision, absent an 
allegation of CUE in that former decision.

Having considered the appellant-widow's contentions in 
conjunction with a review of the relevant evidence in the 
claims file, while there is no specific documentation of a 
telephone conversation she has described having had with a VA 
official in 1996, just after the veteran's death, the file 
nonetheless includes a typed printout dated December 11, 
1996, entitled "notice of death message" with the 
corresponding identification code (310) for the Philadelphia 
RO and Insurance Center.  This establishes the RO received 
notification of the veteran's death within a few weeks of 
when it occurred.  The applicable VA regulation provides 
that, upon receipt of notice of the death of a veteran, the 
appropriate application form will be forwarded to any 
dependent with apparent entitlement to DIC or other benefits.  
See 38 C.F.R. § 3.150(b).  Whereas not all types of benefits 
require notification to prospective applicants, aside from 
general benefits outreach services prescribed under 38 
U.S.C.A. § 7722, the requirements of 38 C.F.R. § 3.150(b) 
are clear in this regard and do require that VA contact any 
potential beneficiaries.

Here, as the appellant was identified as the veteran's spouse 
on applications for compensation benefits filed during his 
lifetime, there was also a reasonable indication to the RO of 
a surviving spouse as a dependent claimant at the time of 
receipt of notice of his death.  Considering even that these 
former applications were perhaps not indicative of his more 
recent marital state, the December 11, 1996 addendum to the 
file is contemporaneous with when the appellant-widow states 
she contacted the RO by telephone, and her call would appear 
to have been the initial source of that information.  This 
would have also placed the RO on notice of her existence as 
the surviving spouse.  

Additionally, there is a plausible basis upon which it can be 
determined that the criterion under 38 C.F.R. § 3.150(b) of 
apparent entitlement to the benefit sought was met at the 
time of original notification to the RO of the veteran's 
death.  
As indicated above, the appellant's credible hearing 
testimony indicates that in all likelihood she was the party 
who initially notified the RO of the veteran's death, and 
during which she requested any available benefits related to 
the veteran's death arising out of his prior service.  At the 
time of the veteran's death, service connection was in effect 
for hepatitis.  This condition in particular would warrant 
direct consideration as a contributing cause of death, since 
potentially involving    an active disease process affecting 
vital organs.  See 38 C.F.R. § 3.312(c)(3).  Notwithstanding 
that the hepatitis condition itself was previously evaluated 
at a noncompensable level, there is no relatively 
contemporaneous depiction of record from prior to 1996 as to 
the extent of this disorder.  Hence, there existed a 
reasonable indication of apparent entitlement to the 
requested benefit, even if          in advance of obtaining 
more definitive medical evidence to resolve the DIC claim.    


In any event, the information which the appellant presented 
in December 1996 to RO personnel and request for any 
available benefits related to the veteran's prior service, 
along with her statement then that she sought monetary 
benefits due to income considerations, also raised a claim 
for nonservice-connected death pension.  The veteran had at 
least 90 days of active military service during a period of 
war, which satisfies a preliminary basis of entitlement for 
death pension benefits.           See 38 U.S.C.A. § 1541.  As 
a result, the RO was required to send the appellant a formal 
application for death pension.  See 38 C.F.R. § 3.150(b).  
This would have likely utilized Form VA 21-534 (combined 
application for DIC, death pension and accrued benefits by a 
surviving spouse or child).  The filing of a claim for 
death pension on her part, in turn, would also have been 
deemed to simultaneously raise a claim for DIC benefits under 
38 C.F.R. § 3.152(b)(1).  

The above circumstances substantiate that the appellant had 
apparent entitlement to DIC benefits as of December 1996, and 
as an alternative theory that had the RO sent her the correct 
form for a death pension claim this would have also presented 
the reasonable opportunity to file a DIC claim.  
Consequently, in this instance, a DIC application should have 
been directly forwarded to her as the surviving spouse, but 
for whatever reason this was not done.  The issuance of a 
nonservice-connected death pension application would have 
similarly provided a means for pursuing a claim for DIC 
benefits.  

In finding that an application should have been sent to her, 
it is recognized that the factual allegation, in and of 
itself, that a claimant verbally received misinformation from 
a VA representative would not necessarily substantiate that 
such indeed took place -- in the absence of documentation, 
e.g., a report of telephone contact.  See, e.g., Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (there is a presumption 
of regularity in the administrative process, absent clear 
evidence to the contrary).  See, too, Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  Here, though, there is credible 
evidence that communication with a VA representative 
occurred, as alleged, and in any event the presence of the 
December 11, 1996 notice in the file and evidence of record 
at that time are the dispositive considerations as to the 
obligation to assist with initiating a claim for death 
benefits.

Since a formal claim for DIC and other death benefits was 
required to have been advanced to the appellant-widow as 
early as December 1996, per VA regulation, and was not, the 
Board will presume that she constructively had a pending 
claim as of that time forward.  Though generally a formal or 
even informal claim for benefits is supposed to be provided 
in writing (see Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. 
Cir. 1999)), the fact remains that in this particular case 
the appellant-widow simply was not afforded the opportunity 
prescribed under VA law to advance such a claim, and in 
accordance with notice of the full extent of available 
benefits.

The remaining question, then, is the extent to which the 
correct date of claim would determine the appropriate 
effective date for initial receipt of DIC benefits.  The 
general rule, as provided under 38 C.F.R. § 3.400(c)(4)(iii), 
is that of any effective date according to when the claim was 
filed.  Of controlling significance here is 38 C.F.R. § 
3.816, implementing the terms of the Nehmer stipulation, 
pertaining to claims for benefits involving several of those 
medical conditions that may be presumed service-connected due 
to Agent Orange exposure -- including the type II diabetes 
mellitus the veteran was found to have, and which was 
determined to have provided the necessary link between the 
cause of his death and an incident of his military service 
(namely, exposure to the dioxin in Agent Orange).

Pursuant to 38 C.F.R. § 3.816(d)(2), where a claim involved 
entitlement to DIC for a death due to a covered herbicide 
disease, and was received by VA between May 3, 1989 and the 
effective date of establishment of a presumption of service 
connection for the covered herbicide disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the death occurred.  Inasmuch 
as here the claim ostensibly would have been received within 
one year from the date of the veteran's death, the correct 
effective date is the first day of        the month in which 
his death occurred -- so November 1, 1996.  See 38 C.F.R.         
§ 3.816(d)(3).

Accordingly, the Board finds that criteria are met for an 
earlier effective date of November 1, 1996, for the grant of 
service connection for the cause of the veteran's death and 
attendant DIC benefits,.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

An earlier effective date of November 1, 1996, for the award 
of service connection for the cause of the veteran's death is 
granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


